Fourth Court of Appeals
                           San Antonio, Texas
                                  August 8, 2022

                               No. 04-22-00156-CR

                                James STRIBLIN,
                                    Appellant

                                         v.

                              The STATE of Texas,
                                    Appellee

           From the 186th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2016CR8935
                  Honorable Jefferson Moore, Judge Presiding


                                 ORDER
        On August 1, 2022, appellant filed a letter we construe as a motion asking
us to transfer a July 11, 2022 “Motion for Complete Clerk’s Record” that
appellant filed in Cause Number 04-22-00043-CR to this case. After
consideration, we GRANT this motion and ORDER the clerk of this court to
transfer the July 11, 2022 “Motion for Complete Clerk’s Record” from Cause
Number 04-22-00043-CR to this appeal.

        Appellant’s July 11, 2022 “Motion for Complete Clerk’s Record” asks us
to order the Bexar County District Clerk to file a supplemental clerk’s record
containing: (1) a November 29, 2021 “Supplement Motion to Recuse”; and (2) a
December 3, 2021 order signed by Judge Jefferson Moore. On August 5, 2022,
the Bexar County District Clerk informed this court that while it is aware of the
documents requested in appellant’s motion, those documents cannot be located in
the district clerk’s files. After consideration, we GRANT appellant’s motion and
ORDER the Bexar County District Clerk to file, by August 15, 2022, either: (1)
the November 29, 2021 “Supplement Motion to Recuse” and the December 3,
2021 order signed by Judge Jefferson Moore; or (2) a letter explaining why those
documents cannot be located and the efforts the district clerk has expended to
locate the documents. If the district clerk does not file the documents requested in
appellant’s motion, the parties may follow the procedures outlined in the Texas
Rules of Appellate Procedure regarding filings designated for inclusion in the
clerk’s record that have been lost or destroyed. See TEX. R. APP. P. 34.5(e).
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court